IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-41183
                          Conference Calendar


TROY HAMILTON,

                                           Plaintiff-Appellant,

versus

JAMES SLAUGHTER, PA,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:00-CV-888
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Troy Hamilton, Texas prisoner #450170, appeals from the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim.    Hamilton contends on appeal that a

physician’s assistant (PA) was deliberately indifferent to his

broken wrist because the PA relied on an x-ray technician’s

advice that the wrist was sprained instead of examining the x-ray

himself.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41183
                               -2-

     Hamilton does not explain how a PA’s reliance on an x-ray

technician’s reading of an x-ray poses a substantial risk of

serious harm or that the PA disregarded such a risk.    See Farmer

v. Brennan, 511 U.S. 825, 847 (1994).    The district court did not

err by dismissing Hamilton’s complaint.

     AFFIRMED.